Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.  Applicant’s election, without traverse, of Group II, claims 10 and 17, in the reply filed on 02/05/21, is acknowledged.

Claim Status
3.  The amendment, filed 02/05/21, has been entered. 

4.  Claims 1, 3-8, 10, and 13-20 are pending. Claims 2, 9, and 11-12 are cancelled. Claims 1, 10, and 15 are amended. Claims 1, 3-8, 13-16, and 18-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/05/21. Claims 10 and 17 are under examination.
Information Disclosure Statement
5.  The information disclosure statement (IDS) submitted on 01/16/20 was filed and entered.  The submission is in compliance with the provisions of 37 CFR 1.97 and has been considered by the Examiner.

Claim Objections
6.  Claim 10 is objected to because of the following informalities: improper formatting.  .  Appropriate correction is required. 

Claim Interpretation
7. For the purposes of compact prosecution, the following is noted:
By convention, a protein (i.e. peptide, polypeptide, etc.) that comprises “…a sequence of SEQ ID NO: X…” is interpreted as comprising the full-length of sequence of SEQ ID NO: X or any portion thereof and thus is anticipated by any dipeptide or larger oligopeptide within the sequence; whereas a peptide comprising "…the sequence of SEQ ID NO: X” is restricted to sequences comprising full length of SEQ ID NO: X with or without additional amino acids at either or both ends. Similarly, a nucleic acid that comprises “…a sequence of SEQ ID NO: X…” is interpreted as comprising the full-length of sequence of SEQ ID NO: X or any portion thereof and thus is anticipated by any dinucleotide or larger oligonucleotide within the sequence; whereas a nucleic acid comprising "…the sequence of SEQ ID NO: X” is restricted to sequences comprising full length of SEQ ID NO: X with or without additional nucleotides at either or both ends (see Memo regarding Nucleic Acid and Peptide Claim Interpretations; dated 12/29/2005). 
The transitional term "comprising", is inclusive or open-ended and does not Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004).  The transitional phrase "consisting of" excludes any element, step, or ingredient not specified in the claim; see, e.g., In re Gray, 53 F.2d 520, 11 USPQ 255 (CCPA 1931); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948).  However, when the phrase "consists of" appears in a clause of the body of a claim, rather than immediately following the preamble, it limits only the element set forth in that clause; other elements are not excluded from the claim as a whole (MPEP 2111.03).  A claim which depends from a claim which "consists of" the recited elements or steps cannot add an element or step; see MPEP 2113.01.

Claim Rejections - 35 USC § 112
8.  The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9. Claims 10 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 10 is indefinite because the punctuation allows multiple interpretations. For ; or...” (line 6) followed by “...of SEQ ID NO: 2, and...” (see line 8) which leads to the options of either choice (a) or choice (b and c), because of the use of a semicolon prior to “or” as compared to a comma prior to “and”. However, since the invention is a vaccine, Applicant may have intended to encompass the options of (a and c) or (b and c); thus, if a sequence for an antigen is required (i.e. option c) then it should not be on the same list as optional features. However, for the sake of completeness, in both cases, based on the use of “...consisting of...” in lines 5 and 7, option c (i.e. additional sequences) cannot be added to either choice (a) or (b); see claim interpretation section above.  Therefore clarification is required to ascertain what is included and/or excluded from the claim. 
Claim 17 recites the limitation "the plasmid" in line 1.  There is insufficient antecedent basis for this limitation in the claim since there is no plasmid recited in claim 10 from which it depends. Accordingly clarification is required.


Claim Rejections - 35 USC § 112
10.  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
11.  Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made, of the specific subject matter claimed. The courts have stated:
"To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) ("[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966." Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

	Furthermore, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim. In Regents of the University of California v. Eli Lilly & Co. the court stated:
"A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials.' Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...") Regents of the 

	Instant claims are drawn to a vaccine for protecting a canine or human subject from leishmaniasis comprising a polynucleotide sequence and a pharmaceutically acceptable carrier, additive or excipient wherein said polynucleotide sequence comprises (a) a nucleic acid sequence consisting of SEQ ID NO: 1 or a sequence with at least 85% identity to the nucleic acid sequence of SEQ ID NO: 1; or (b) a nucleic acid sequence encoding an amino acid sequence consisting of SEQ ID NO: 2 or an amino acid sequence with at least 90% identity to SEQ ID NO: 2; and (c) a nucleic acid sequence encoding one or more leishmaniasis antigens.
Consequently, it is the Office’s position that (1) the independent claim constitutes a "broad generic claim” based on the generically claimed leishmaniasis antigens and/or the lack of guidance regarding “fragments” (i.e. smaller sequences based on the language “…a nucleic acid sequence...” and/or “...an amino acid sequence...”) and/or “variants” (i.e. which nucleotides/amino acids may be substituted in a sequence with at least 85-90% identity); and (2) the claimed genus has substantial variation because of the numerous permutations permitted. 
However, with regards to the sequences, the specification does not provide adequate written description to identify the broad genus of the claims because, inter alia, the specification does not disclose a correlation between the necessary structure of the nucleic acid or protein sequence (e.g. which nucleotides or amino acids must be maintained and which may be substituted or eliminated) and the claimed function to be maintained (e.g. protecting a canine or human subject from leishmaniasis).  It is noted that while the description of the ability of a claimed protein sequence may generically it does not describe the molecule itself.  For example, the specification fails to identify critical nucleotides and/or amino acids within SEQ ID NO: 1 or SEQ ID NO: 2 that must be retained in order to maintain the claimed functional activity of protecting a canine or human subject from leishmaniasis. Consequently, the specification fails to describe the common attributes or structural characteristics that identify the members of this genus and because the genus of sequences is highly variable (i.e. each sequence has a unique structure; see MPEP §2434), the functional characteristics of protecting a canine or human subject from leishmaniasis, is insufficient to describe the genus. Thus, the specification does not provide substantive evidence for possession of this large and variable genus, encompassing a massive number of partial structures (i.e. fragments and variants of sequences) claimed only by a functional characteristic.
MPEP §2163 states that if a biomolecule is described only by a functional characteristic (as in the instant case), without any disclosed correlation between function and structure of the sequence (as in the instant case), it is not sufficient for written description purposes, even when accompanied by a method of obtaining the claimed sequences. MPEP §2163 does state that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. If the genus has a substantial variance (as in the instant case), the disclosure must describe a sufficient variety of species to reflect the variation within that genus. Although the MPEP does not define what constitutes a sufficient number of representative species, the courts have indicated what does not constitute a representative number to adequately describe a broad genus. The courts In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618). Further, the courts have determined that the disclosure of only one or two species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]. "See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) "[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated."). "A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when ... the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed." See In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).
The instant specification describes administration of a composition comprising 200L of pPAL-LACK (i.e. a plasmid having the nucleic acid sequence of SEQ ID NO: 23 which comprises the full length Fab 1 gene identified as SEQ ID NO: 3 which comprises SEQ ID NO: 1; along with SEQ ID NO: 5 as an antigen). The specification describes such administration reduced the numerical evaluation of symptoms (NES) and parasite loads (CAP) and increased IFN expression levels in experimental infections of Leishmania infantum in dogs (e.g. see page 57; starting at section 3; and Example 3 including Figures 5-7, 18 and 19B).  The specification describes Group I as g/ml of pClneo-LACK plus 108 MVA-LACK (see Table 1 on page 58); and appears to report substantially similar results for Group I and Group II (see Figures 5 and 8-12). The specification describes the composition comprising pPAL-LACK performed better than a commercial vaccine (i.e. comparing Group E vs. Group F; in Figures 18-19).  However, it is unclear if SEQ ID NO: 1 was the only difference between Group I and Group II, and/or if SEQ ID NO: 1 was the only difference between Group E and Group F (and also unclear what happened to data for Groups B, C and D). The specification merely postulates that positions 700 to 909 of an E. coli Fab 1 gene as being responsible for the observed increased protection levels (e.g. see Example 4, page 75).  
Further, the specification does not adequately describe polynucleotide sequences comprising a nucleic acid sequence with at least 85% identity to SEQ ID NO: 1 or encoding an amino acid sequence with at least 90% identity to SEQ ID NO: 2, and the ability to protect a canine or human subject from leishmaniasis because there appears to be no direct comparison of the immune response generated to an antigen, with and without, SEQ ID NO: 1 or 2.  Furthermore, the specification does not adequately describe Leishmania antigens, other than SEQ ID NO: 5. The specification does not adequately describe a nexus between the use of SEQ ID NO: 5 (i.e. the LACK antigen) and protecting a canine or human subject from leishmaniasis using any other antigens.  The specification provides complete structural information for SEQ ID NO: 1 (positions 700-909 of Fab 1 gene) and similarly for SEQ ID NO: 3 (i.e. the entire Fab 1 gene) and SEQ ID NO: 5 (i.e. the LACK gene; also the “other antigen”) and SEQ ID NO: 2 (i.e. the corresponding protein expressed from SEQ ID NO: 3); however, the claims, 
Therefore, the specification also does not provide adequate written description to identify the broad genus of the claims because, inter alia, it does not describe a sufficient number and/or a sufficient variety of representative species to reflect the breadth and/or variation within the entire genus.  Accordingly, it is the Office’s position that one of skill in the art would not accept the disclosure of the fully described sequence (i.e. SEQ ID NO: 1 and/or SEQ ID NO: 2) as a sufficient number and/or variety of “representative species” for all of the other nucleic acid and/or amino acid sequences, including variations and fragments thereof, for protecting a canine or human subject from leishmaniasis, as encompassed by the broad and variable generic claims.  Therefore, it is the Office’s position that one of skill in the art would not conclude that Applicant was in possession of the entire genus.
With regards to the state of the art, El-Attar et al. 2012 (A pestivirus DNA vaccine based on a non-antibiotic resistance Escherichia coli essential gene marker; Vaccine 30: 1702-1709) teach methods comprising administering DNA vaccines using a plasmid vector comprising nucleic acids encoding an antigen and control sequences and wherein the antibiotic resistance selection marker is replaced by the Fab 1 gene (e.g. see section 2.1; and Figure 1).  El-Attar et al. teach mice were injected 3 times at 21 day intervals (e.g. section 2.5). El-Attar et al. teach the immune response using the  Accordingly, the state of the art supports that the skilled artisan requires guidance on the critical structures of the nucleic acid/polypeptide per se (e.g. its sequence and/or critical domains within its sequence) and does not provide adequate written description support for which structural features of the nucleic acid and/or polypeptide would predictably retain their functional activities.
Consequently, neither the specification nor the state of the art provides sufficient written description to support the genus encompassed by the claims. Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116.).  Given the above analysis of the factors as a whole, which the courts have determined are critical in determining whether Applicant is in possession of, or the specification supports, the claimed invention, Applicant has not satisfied the requirements as set forth under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.

Claim Rejections - 35 USC § 112
12.  Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  
The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Factors to be considered in determining whether undue experimentation is required, are set forth in In re Wands, 8 USPQ2d 1400. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art and (8) the breadth of the claims.  Although all the factors were considered, the most relevant ones are discussed below.  In the instant case:
Nature of the invention: The nature of the invention is a vaccine for protecting a canine or human subject from leishmaniasis comprising a polynucleotide sequence and further comprising a pharmaceutically acceptable carrier, additive or excipient wherein said polynucleotide sequence comprises (a) a nucleic acid sequence consisting of SEQ ID NO: 1 or a sequence with at least 85% identity to the nucleic acid sequence of SEQ ID NO: 1; or (b) a nucleic acid sequence encoding an amino acid sequence consisting of SEQ ID NO: 2 or an amino acid sequence with at least 90% identity to SEQ ID NO: 2; and (c) a nucleic acid sequence encoding one or more leishmaniasis antigens. Therefore, the nature of the invention is a chemical case, where there is natural unpredictability in performance of certain species or sub-combinations other than those 
Breadth of the claims: The broadest reasonable interpretation of the claims encompasses numerous antigens and numerous partial structures of the claimed sequences, including both fragments and variants thereof. However, without guidance on which of the structural components are required (i.e. what antigens and/or what nucleotides/amino acids must be conserved) to maintain their claimed functions (i.e. protecting a canine or human subject from leishmaniasis) and without a disclosed correlation between function and structure, undue experimentation would be require to determine which of the numerous structures work. While enablement is not precluded by the necessity for routine screening, if a large amount of screening is required, the specification must provide a reasonable amount of guidance with respect to the direction in which the experimentation should proceed and such guidance has not been provided in the instant specification.  Accordingly, undue experimentation would be required to practice the invention, with a reasonable expectation of success.
Amount of direction provided by Inventor and Existence of Working Examples: The instant specification discloses administration of a composition comprising 200L of pPAL-LACK (i.e. a plasmid having the nucleic acid sequence of  expression levels in experimental infections of Leishmania infantum in dogs (e.g. see page 57; starting at section 3; and Example 3 including Figures 5-7, 18 and 19B).  The specification discloses Group I as having received 200 mcg of pPAL-LACK and Group II as having received 100 g/ml of pClneo-LACK plus 108 MVA-LACK (see Table 1 on page 58); and appears to report substantially similar results for Group I and Group II (see Figures 5 and 8-12). The specification discloses the composition comprising pPAL-LACK performed better than a commercial vaccine (i.e. comparing Group E vs. Group F; in Figures 18-19).  However, it is unclear if SEQ ID NO: 1 was the only difference between Group I and Group II, and/or if SEQ ID NO: 1 was the only difference between Group E and Group F and/or what happened to data for Groups B, C and D. The specification merely postulates that positions 700 to 909 of an E. coli Fab 1 gene as being responsible for the observed increased protection levels (e.g. see Example 4, page 75).  
However, the specification does not adequately disclose the use of polynucleotide sequences comprising a nucleic acid sequence “consisting of” SEQ ID NO: 1, nor those with at least 85% identity to SEQ ID NO: 1, and the ability to protect a canine or human subject from leishmaniasis because there appears to be no direct comparison of the immune response generated to any antigen, with and without, SEQ ID NO: 1 or a variant thereof. The specification does not adequately disclose the use of polynucleotide sequences comprising a nucleic acid sequence encoding an amino acid sequence with at least 90% identity to SEQ ID NO: 2, and having the ability to protect a canine or human subject from leishmaniasis.  Further, the specification does not adequately disclose Leishmania antigens, other than SEQ ID NO: 5. The specification does not adequately disclose a nexus 
Accordingly, the scope of the claims is extremely broad compared to the guidance and exemplification provided in the specification and the specification fails to teach the necessary structure-function correlations and/or a representative number and variety of species.  Therefore, the only way to determine if the functional property of any given sequence is indeed retained, is the empirical testing of each one encompassed.  However, testing such a vast number of options, in a vast number of animals, for a vast number of antigens, would be easily recognized by the skilled practitioner to be disproportionately demanding and thus rise to the level of non-routine.  Therefore, based on the astronomical number of possibilities, a non-routine amount of experimentation would be required to practice the invention, with a reasonable expectation of success. 
State of the Prior Art and Level of Predictability in the Art: El-Attar et al. Escherichia coli essential gene marker; Vaccine 30: 1702-1709) teach methods comprising administering DNA vaccines comprising a plasmid vector comprising nucleic acids encoding an antigen and control sequences and wherein the antibiotic resistance selection marker is replaced by the Fab 1 gene (e.g. see section 2.1; and Figure 1).  El-Attar et al. teach mice were injected 3 times at 21 day intervals (e.g. section 2.5). El-Attar et al. teach the immune response using the Fab 1 gene was equivalent to that generated by the corresponding DNA vaccine selected using the antibiotic resistance marker (e.g. see section 3.5; i.e. used a direct comparison of the immune response with and without the Fab 1 gene present; and did not observe an adjuvant effect). Thus, El-Attar et al. demonstrates the unpredictability of the use of the entire Fab 1 gene and is thus not sufficient to predict which parts of the Fab 1 gene (i.e. SEQ ID NO: 1 specifically, and/or what 85-90% of SEQ ID Nos 1 or 2, must be conserved and what 10-15% are modifiable) are necessary and/or sufficient to maintain the claimed functional properties of protecting against leishmaniasis. Accordingly, the state of the art supports that the skilled artisan requires guidance on the critical structures of the nucleic acid/polypeptide per se. Therefore, because the claimed functions cannot be predicted from the claimed partial structures or variations thereof, the functional characteristics must be determined empirically.  However, based on the immensely vast number of options encompassed, it is the Office’s position that testing that many possibilities, easily rises to the level of excessive, and is thus non-routine and undue.  Therefore, the claims are not enabled because even the skilled artisan cannot make and use the invention, with a reasonable expectation of success, 
Relative Skill of Those in the Art:  The relative level of skill of those in the art is deemed to be high (e.g. MD/PhD level); however, even one of skill in the art could not predictably extrapolate the teachings in the specification, limited to administration of a composition comprising SEQ ID NO: 23 to elicit an immune response and/or reduce symptoms and parasite loads of Leishmania infantum in dogs, to all of the other variations, as broadly as is claimed.  The skilled artisan simply cannot envision the partial structures required, thus conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method used to determine such structures or to test for such properties, after the fact. Thus, even one of skill in the art, given its unpredictability, would have to engage in undue experimentation to carry out the invention as claimed.
Quantity of Experimentation Necessary Based on Content of the Disclosure: The specification does not enable the genus because where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims; In re Soil, 97 F.2d 623, 624, 38 USPQ 189, 191 (CCPA 1938). In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required; In re Fisher, 427 F.2d 833,839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity); see also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); and In re Vaeck, 947 F.2d 488,496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991). This is because it is not obvious from the disclosure of one particular species, what other species will work; see MPEP 2164.03. One of skill in the Amgen, Inc. v. Chugai Pharmaceutical Co. Ltd., 927 F, 2d 1200, 18 USPQ 1016 (Fed. Cir. 1991) at 18 USPQ 1026 1027 and Exparte Forman, 230 USPQ 546 (BPAI 1986). It is noted that providing methods for determining the functional properties, would not reduce the amount of experimentation required because the functional properties still must be determined empirically.  
Therefore, in view of the lack of guidance and direction provided by Applicant there would be undue experimentation required to practice the invention as claimed.  Thus, Applicant has not satisfied the requirements as set forth under 35 U.S.C. 112 first paragraph or 35 U.S.C. 112(a).


Claim Rejections - 35 USC § 102
13.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
14.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, 


15.  Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. 2002 (WO02/077183A2).
	Wang teaches pharmaceutical compositions comprising nucleic acids having a sequence with at least 85% identity to instant SEQ ID NO: 1 together with a pharmaceutically acceptable carrier (e.g. see claims 1, 98, and 188; and the alignment below; meeting option (a) in instant claim 10). 


    PNG
    media_image1.png
    333
    744
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    420
    741
    media_image2.png
    Greyscale

With regards to “vaccine for protecting a canine or human subject from leishmaniasis” in the preamble, it is noted that the term “vaccine” does not add a required element to the composition and therefore was interpreted as the intended use of the composition per se; see MPEP 2144.07.  
Thus, Wang anticipates the invention as claimed.

Double Patenting
16.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

17.  A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

18.  The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to 

19.  Claims 10 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6 and 10 of U.S. Patent No. 10,568,960. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to the substantially the same vaccine compositions having the same use.
For example, instant claims are drawn to a vaccine for protecting a canine or human subject from leishmaniasis, the vaccine comprising a polynucleotide sequence and further comprising a pharmaceutically acceptable carrier, additive or excipient wherein said polynucleotide sequence comprises (a) a nucleic acid sequence consisting of SEQ ID NO: 1 or a sequence with at least 85% identity to the nucleic acid sequence of SEQ ID NO: 1; or (b) a nucleic acid sequence encoding an amino acid sequence consisting of SEQ ID NO: 2 or an amino acid sequence with at least 90% identity to SEQ ID NO: 2; and (c) a nucleic acid sequence encoding one or more leishmaniasis antigens; and a plasmid having SEQ ID NO: 23.
Similarly, patented claims are drawn to a vaccine for protecting a canine or human subject from leishmaniasis, the vaccine comprising a pharmaceutically acceptable carrier, additive or excipient and a plasmid having the nucleic acid sequence of SEQ ID NO: 3, and the nucleic acid sequence of SEQ ID ΝΟ:5; wherein the plasmid comprises SEQ ID NO: 23.
Thus, the patented claims are more specific by identifying the antigen (e.g. SEQ ID NO: 5) and molecular adjuvant (e.g. SEQ ID NO: 3 which includes SEQ ID NO: 1) 

Conclusion
20. No claims are allowed.

21.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http: //www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

22.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        
March 15, 2021